DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Allowable Subject Matter
Claims 1-8, 12, and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The examiner is withdrawing the obviousness rejection of claims 1-8 set forth in the Office Action dated July 13, 2021, in view of the argument that applicant has made at pages 12 and 13 of the remarks dated October 6, 2021.  The examiner also finds that new claims 12 and 13 are supported by the specification.  
Upon reviewing the prior art references applied in the obviousness rejection, the examiner agrees with applicant that one of ordinary skill would not have been motivated to replace the terminal groups in the polycarbonate of JP 2014-51538 (“Ogawa”) with the carbon-carbon triple bond-containing naphthyl group suggested by US 2003/0065117 (“Poreddy”) in the context of a silicone/organosilicon compound.  In particular, the examiner agrees with applicant that statements made by Poreddy at ¶ 0002 make clear that the benefit of the carbon-carbon triple bond in Poreddy is specific to the silicone/organosilicon compound and, in particular, the presence of Si-H bonds.  Because a silicone/organosilicon structure and Si-H bonds are not present in the polycarbonate chain of Ogawa, one of skill would not have been motivated to use the naphthyl group of Poreddy when modifying the terminal groups of Ogawa.  
With respect to US 2013/0184406 (“Miyazaki”), noted by the examiner at page 7 of the Office Action dated July 13, 2021, the examiner finds that one of ordinary skill in the art would not have selected one of the alkyne-substituted naphthoic acid capping agents for a polyamic acid of Miyazaki (¶ 0028) when modifying the polycarbonate of Ogawa.  In particular, the examiner notes that the naphthoic capping agents of Miyazaki appear in 
Accordingly, the examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polycarbonate of Ogawa to achieve a polycarbonate resin having the terminal structure required by independent claims 1 and 6.
Quayle Action Conclusion
This application is in condition for allowance except for the following formal matters.
Withdrawn claims 9-11 remain pending.  The examiner finds that these claims are not eligible for rejoinder because they do not contain all of the limitations of the allowed claims.  Applicant may cancel these withdrawn claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767